COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Texas Department of Criminal Justice v. Jorge Gonzalez
                            Rocha and Kirk Gipson
Appellate case number:      01-21-00431-CV
Trial court case number:    2020-19803
Trial court:                129th District Court of Harris County
       On September 23, 2021, appellees, Jorge Gonzalez Rocha and Kirk Gipson, filed a
motion to extend time to file their appellees’ brief. Appellees’ motion states that counsel
for appellees “will be filing a Motion to Withdraw of Counsel in this Court.” Accordingly,
appellees request an extension of ninety-days to file their appellees’ brief to provide
appellees an opportunity to retain new counsel.
       However, appellant’s brief has not yet been filed, and further, the deadline for filing
appellant’s brief has not yet passed. Accordingly, the deadline for the filing appellees’
brief cannot yet be determined. See TEX. R. APP. P. 38.6(b) (in accelerated appeal,
appellees’ brief due twenty days after date appellant’s brief was filed, or date appellant’s
brief was due if no brief filed).
        Because the deadline for filing appellees’ brief cannot yet be determined, the request
for an extension of that deadline is premature. Accordingly, appellees’ motion to extend
time to file their appellees’ brief is dismissed as moot. Nothing in this order prevents
appellees from moving for an extension of the deadline to file their brief once a deadline
for filing can be determined.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: ___September 28, 2021_____